EXHIBIT 99 CONTACT: Michael P. Dickerson FOR IMMEDIATE RELEASE Vice President of Finance and July 29, 2008 Investor Relations (859) 572-8684 GENERAL CABLE REPORTS SECOND QUARTER RESULTS; EPS OF $1.37 HIGHLAND HEIGHTS, KENTUCKY, July 29, 2008 – General Cable Corporation (NYSE: BGC), one of the most geographically diversified industrial companies, reported today revenues and earnings for the second quarter ended June 27, 2008. Diluted earnings per share for the second quarter of 2008 were $1.37, an increase of 28.0% from the adjusted earnings per share of $1.07 in the second quarter of 2007. Reported earnings per share for the second quarter of 2007 were $1.15 including approximately an $0.08 per share tax benefit primarily from the reduction of certain state deferred tax asset valuation allowances. Second Quarter Highlights · Record quarterly revenues of $1,742.8 million, including $478.7 million from acquisitions completed in the last twelve months · Operating incomeincreased $27.6 million or 26.8% · Acquired in May, 70% of Enica Biskra, an Algerian manufacturer of low and medium voltage power and construction cables · Completed transaction to increase ownership in Phelps Dodge Philippines from 40% to 60% on June 30, 2008. · PDIC operating above expectations; integration smooth and synergies being realized · Won 2008 North American Frost & Sullivan Award for Growth Excellence in the Energy Cables Market Second Quarter Results Net sales for the second quarter of 2008 were $1,742.8 million, an increase of $513.3 million or 41.7% compared to the second quarter of 2007 on a metal-adjusted basis. This growth was principally due to the acquisition of Phelps Dodge International Corporation (PDIC) in the fourth quarter of 2007, the Company’s exposure to global electrical infrastructure markets and favorable foreign exchange translation partially offset by lower demand as a result of ongoing weak economic conditions primarily in the United States and Spain which are major markets for the Company. Second quarter 2008 operating income was $130.6 million compared to operating income of $103.0 million in the second quarter of 2007, an increase of $27.6 million or 26.8%. The increase in operating earnings was principally a result of the addition of PDIC and strong global markets for energy and industrial infrastructure products, partially offset by lower demand and pricing in North
